DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The use of the term “USB Type-C®”, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 2-8 and 21 are rejected because they depend on claim 1.
Claim 21 is also rejected based on lack of positive antecedent basis of “the activity detector” on line1.
Claim 9 is rejected based on lack of positive antecedent basis of “the bus activity controller” on line 16; “the communication bus” on line 19; and “the action requested by the request” on line 14.
Claim 9 is also rejected because it is not clear whether “a switching circuit” on lines 27-28 is the same as the one recited on line 25 or if there are two different switching circuits.
Claims 10-15 are rejected because they depend on claim 9.
Claim 11 is also rejected based on lack of positive antecedent basis of “the communication bus” on line 1.
Claim 16 is rejected based on lack of positive antecedent basis of “the address of the request” on lines 4 and 6-7; and “the address of the second device” on lines 4-5 and 7.
Claims 17-20 are rejected because they depend on claim 16.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The reference to Olnowich shows a clock control system for a system with multiple devices.
Gaskins shows clock synchronization in a computer system.
The other cited references from the parent application have been reviewed. 
The claims in the parent have also been reviewed for potential double patenting. However the application claims included additional limitations beyond those in the patent claims which would not have been obvious. Therefore no double patenting rejection has been made.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN A. AUVE whose telephone number is (571)272-3623.  The examiner can normally be reached on M-Th 8:00-18:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3632.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






 /GLENN A. AUVE/             Primary Examiner, Art Unit 2185